Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 8/17/21 in response to the Office Action of 5/17/21 are acknowledged and have been entered.
	Claims 40-41 have been added by Applicant.
	Claims 4 and 30-41 are pending.
	Claims 30-36 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
	Claims 4, 30-33, 47, and 38 have been amended by Applicant.
	Claims 4 and 37-41 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments that altered the scope of the claims from a method that treats a subject that has previously been determined to be a responder to a method that actively performs steps that determine a stratification feature indicative of a response wherein upregulation of one or more recited genes is (are) predictive of a low response.

Rejections Withdrawn


	The rejections under 35 U.S.C. 103(a) are withdrawn.

Response to Arguments
Specification
The specification remains objected to because it contains an embedded hyperlink and/or other form of browser-executable code (first line of page 98).  Applicant is required to delete all embedded hyperlinks and/or other form of browser-executable codes. See MPEP §  608.01.
In the Reply of 8/17/21, Applicant amended page 98 of the specification to recite: www.broadinstitute.org/gsea/index.jsp. The code www.broadinstitute.org/gsea/index.jsp is a browser-executable code.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4 and 37-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for assaying a sample from a subject wherein expression levels of genes and gene signatures are determined, determining up-regulation of recited genes, selecting the subject for treatment, and administering a treatment comprising copanlisib to the selected subject, does not reasonably provide enablement for methods wherein upregulation of just any recited gene is predictive of a low response to copanlisib or a pharmacologically acceptable salt thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the claimed metho commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are drawn to methods wherein upregulation of just any recited gene is predictive of a low response to copanlisib or a pharmacologically acceptable salt thereof.  The specification does not demonstrate, and the art does not teach, upregulation of just any recited 
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The level of unpredictability for using a particular expression pattern of a particular molecule to detect any disease state (such as low response to copanlisib or a pharmacologically acceptable salt thereof) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that a particular expression pattern of a particular molecule is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular expression pattern of said particular molecule.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating a particular expression pattern of a particular molecule correlating with a particular diseased state, one of skill in the art would not predict said particular expression pattern of said particular molecule correlates with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive.
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods wherein upregulation of just any recited gene is predictive of a low response to copanlisib or a pharmacologically acceptable salt thereof, and Applicant has not enabled said methods because it has not been shown that 
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4 and 37-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 4 and 37-41 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” (both mental processes) are the “determining” the presence of a stratification feature of step “b)” of claim 4 and the “selecting” of step “c)” of claim 4. The “natural phenomenon” is: upregulation of recited genes is predictive of a low response to copanlisib or a pharmacologically acceptable salt thereof. It is noted claim 4 recites a treatment step; however, the treatment step does not require any particular treatment that has demonstrated efficacy (or has demonstrated lack of efficacy) that correlates with upregulation of just any recited gene and is equivalent to an “apply it” step (see page 14 of the October 2019 Patent Eligibility Guidance Update). Therefore, the treatment step of claim 4 does not integrate the judicial exception(s) into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of assaying a tumor tissue sample from a subject with NHL by a method such as using a commercially-available Affymetrix DNA microarray that hybridizes a gene probe and administering copanlisib or a pharmaceutically acceptable salt thereof to the subject when a recited gene happens to be upregulated in the sample (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of assaying a tumor tissue sample from a subject with NHL by a method such as using a commercially available Affymetrix DNA microarray that hybridizes a gene probe and administering copanlisib or a pharmaceutically acceptable salt thereof to the subject when a recited gene happens to be upregulated in the sample would conventionally and routinely perform such steps. Further, the broad instant claims, encompassing methods that administer copanlisib based on expression levels of recited genes that have not been demonstrated to correlate with efficacy (or lack of efficacy) to copanlisib, do not relate the judicial exception(s) in a significant way and appear to be a drafting effort designed to monopolize laws of nature in a manner that is antithetical to patent laws. Further, the active method steps are conventional and routine in the prior art. The prior art of Cerhan et al (Cancer Epid Biomark Prev, 2012, 21(10): 1799-1806) and Morrison et al (Cancer Cytopathology, 2006, 108(5): 311-318) each teach levels of expression of recited genes using a commercially available Affymetrix® microarray are routinely detected in non-Hodgkin’s lymphoma and DLBCL patients (page 1800 of Cerhan et al and page 312 of Morrison et al, in particular). Further, the prior art of Kutok et al (US 2015/0320754 A1; 11/12/15) therapeutically treating a subject with non-Hodgkin lymphoma, including indolent non-Hodgkin’s lymphoma and DLBCL, by administering Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”). It is further noted the interim Guidance is consistent with the Federal Circuit’s panel decision in Sequenom (see the July 14, 2016 memorandum: Recent Subject Matter Eligibility Rulings (Rapid Litigation Management v. CellzDirect and Sequenom v. Ariosa)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642